Case 6:20-cv-00958-ADA Document 20-3 Filed 02/26/21 Page 1 of 6




            EXHIBIT 1
HCCH | Print                                                              https://www.hcch.net/en/instruments/conventions/status-table/print/?cid=17
                           Case 6:20-cv-00958-ADA Document 20-3 Filed 02/26/21 Page 2 of 6




          PRINT



          Contracting Parties to this Convention that are also Members of the HCCH (i.e., the Organisation) are in bold;
          Contracting Parties that are not Members of the HCCH are in italics.


               Contracting Party                51            R/A/S2           Type 3   EIF4          EXT5    Auth 6    Res/D/N/DC 7

           Albania                                            1-Xl-2006        A        1-Vll-2007            3

           Andorra                                            26-IV-2017       A        1-Xll-2017            4         D

           Antigua and Barbuda                                1-V-1985         Su       1-Xl-1981

           Argentina                                          2-11-2001        A        1-Xll-2001            2         D,Res

           Armenia                                            27-Vl-2012       A        1-11-2013

           Australia                                          15-111-2010      A        1-Xl-2010     7       5         D

           Austria                              22-          14-               R        12-IX-2020            3         D,Res
                                                Xl-2019      Vll-2020

               Bahamas                                        17-Vl-1997       A        1-11-1998

               Barbados                                       10-11-1969       A        1-X-1969

               Belarus                                        6-Vl-1997        A        1-11-1998

               Belgium                          21-1-1966     19-Xl-1970       R        18-1-1971             2         D

               Belize                                         8-IX-2009        A        1-V-2010

               Bosnia and Herzegovina                         16-Vl-2008       A        1-11-2009

               Botswana                                       10-11-1969       A        1-IX-1969             3         D

               Brazil                                         29-Xl-2018       A        1-Vl-2019                       D,Res

               Bulgaria                                       23-Xl-1999       A        1-Vlll-2000           3         D

               Canada                                         26-IX-1988       A        1-V-1989              4         D

               China, People's Republic of                    6-V-1991         A        1-1-1992              8         D,N




1 of 47                                                                                                                         2/25/2021, 10:47 PM
HCCH | Print                                                         https://www.hcch.net/en/instruments/conventions/status-table/print/?cid=17
                            Case 6:20-cv-00958-ADA Document 20-3 Filed 02/26/21 Page 3 of 6

               Contracting Party            51           R/A/S2           Type 3   EIF4          EXT5    Auth 6    Res/D/N/DC 7

               Colombia                                  10-IV-2013       A        1-Xl-2013                       D

               Costa Rica                                16-111-2016      A        1-X-2016

               Croatia                                   28-11-2006       A        1-Xl-2006             3         D,Res

               Cyprus                                    26-X-1982        A        1-Vl-1983             4         D

               Czech Republic                            28-1-1993        Su       1-1-1993              4         D,Res

               Denmark                      7-1-1969     2-Vlll-1969      R        1-X-1969              3         D

               Egypt                        1-111-1966   12-              R        10-11-1969                      Res
                                                         Xll-1968

               Estonia                                   2-11-1996        A        1-X-1996                        D

               Finland                      15-          11-IX-1969       R        10-Xl-1969            2         D
                                            Xl-1965

               France                       12-1-1967    3-Vll-1972       R        1-IX-1972     1       3         D

               Germany                      15-          27-IV-1979       R        26-Vl-1979            3         D
                                            Xl-1965

               Greece                       20-          20-              R        18-IX-1983                      D
                                            Vll-1983     Vll-1983

               Hungary                                   13-              A        1-IV-2005             3         D
                                                         Vll-2004

               Iceland                                   10-Xl-2008       A        1-Vll-2009                      D,Res

               India                                     23-Xl-2006       A        1-Vlll-2007                     D,Res

               Ireland                      20-X-1989    5-IV-1994        R        4-Vl-1994             3         D,Res

               Israel                       25-          14-              R        13-X-1972             2         D,Res
                                            Xl-1965      Vlll-1972

               Italy                        25-1-1979    25-Xl-1981       R        24-1-1982             3         D

           Japan                            12-          28-V-1970        R        27-                   3         D
                                            111-1970                               Vll-1970

               Kazakhstan                                15-X-2015        A        1-Vl-2016                       D

               Korea, Republic of                        13-1-2000        A        1-Vlll-2000           2         D,Res

               Kuwait                                    8-V-2002         A        1-Xll-2002            3         D,Res

               Latvia                                    28-111-1995      A        1-Xl-1995             4         D




2 of 47                                                                                                                    2/25/2021, 10:47 PM
HCCH | Print                                                           https://www.hcch.net/en/instruments/conventions/status-table/print/?cid=17
                             Case 6:20-cv-00958-ADA Document 20-3 Filed 02/26/21 Page 4 of 6

               Contracting Party              51           R/A/S2           Type 3   EIF4          EXT5    Auth 6    Res/D/N/DC 7

               Lithuania                                   2-Vlll-2000      A        1-Vl-2001             3         D,Res

               Luxembourg                     27-X-1971    9-Vll-1975       R        7-IX-1975                       D,Res

               Malawi                                      24-IV-1972       A        1-Xll-1972

               Malta                                       24-11-2011       A        1-X-2011              2         D

               Marshall Islands                            29-              A        1-11-2021             3         D
                                                           Vll-2020

               Mexico                                      2-Xl-1999        A        1-Vl-2000             2         D

               Monaco                                      1-111-2007       A        1-Xl-2007             2         D

               Montenegro                                  16-1-2012        A        1-IX-2012             2         D

               Morocco                                     24-111-2011      A        1-Xl-2011

               Netherlands                    15-          3-Xl-1975        R        2-1-1976      1       5         D
                                              Xl-1965

               Nicaragua                                   24-              A        1-11-2020                       D
                                                           Vll-2019

               Norway                         15-X-1968    2-Vlll-1969      R        1-X-1969              3         D,Res

               Pakistan                                    7-Xll-1988       A        1-Vlll-1989           3         D

               Philippines                                 4-111-2020       A        1-X-2020                        D

               Poland                                      13-11-1996       A        1-IX-1996             4         Res

               Portugal                       5-Vll-1971   27-              R        25-11-1974            2         D
                                                           Xll-1973

               Republic of Moldova                         4-Vll-2012       A        1-11-2013             2         D,Res

               Republic of North Macedonia                 23-              A        1-IX-2009                       D,Res
                                                           Xll-2008

               Romania                                     21-              A        1-IV-2004             2         D
                                                           Vlll-2003

               Russian Federation                          1-V-2001         A        1-Xll-2001            4         D,Res

           Saint Vincent and the Grenadines                6-1-2005         Su       27-X-1979             3         D

           San Marino                                      15-IV-2002       A        1-Xl-2002             3         D

               Serbia                                      2-Vll-2010       A        1-11-2011             2         D

           Seychelles                                      18-Xl-1980       A        1-Vll-1981                      D




3 of 47                                                                                                                      2/25/2021, 10:47 PM
HCCH | Print                                                               https://www.hcch.net/en/instruments/conventions/status-table/print/?cid=17
                             Case 6:20-cv-00958-ADA Document 20-3 Filed 02/26/21 Page 5 of 6

               Contracting Party                 51            R/A/S2           Type 3   EIF4          EXT5    Auth 6    Res/D/N/DC 7

               Slovakia                                        15-111-1993      Su       1-1-1993              4         D

               Slovenia                                        18-IX-2000       A        1-Vl-2001                       D,Res

               Spain                             21-X-1976     4-Vl-1987        R        3-Vlll-1987           3         D

               Sri Lanka                                       31-              A        1-Vl-2001             3         D
                                                               Vlll-2000

               Sweden                            4-11-1969     2-Vlll-1969      R        1-X-1969              2         D

               Switzerland                       21-V-1985     2-Xl-1994        R        1-1-1995              3         D,Res

               Tunisia                                         10-              A        1-11-2018                       D
                                                               Vll-2017

               Turkey                            11-           28-11-1972       R        28-IV-1972            3         Res,D
                                                 Vl-1968

               Ukraine                                         1-11-2001        A        1-Xll-2001            3         D,Res

               United Kingdom of Great           10-           17-Xl-1967       R        10-11-1969    14      4         D
               Britain and Northern Ireland      Xll-1965

               United States of America          15-           24-              R        10-11-1969    1                 D
                                                 Xl-1965       Vlll-1967

           Venezuela                                           29-X-1993        A        1-Vll-1994                      D,Res

           Viet Nam                                            16-111-2016      A        1-X-2016              3         D,N




          Type
          Antigua and Barbuda Type Succession
          By a Note of 1 May 1985 and received at the Ministry of Foreign Affairs of the Kingdom of the Netherlands on 17 May
          1985, the Government of Antigua and Barbuda informed the Ministry of Foreign Affairs that it does consider itself
          bound by the Convention, which had been declared applicable to Antigua by the Government of the United Kingdom
          of Great Britain and Northern Ireland on 20 May 1970. (See under United Kingdom extensions.) The date of entry into
          force is the date of independence of this State.

          Czech Republic Type Succession
          On 28 January 1993, the Czech Republic declared itself to be bound by the Convention - including reservations and
          declarations made by Czechoslovakia - as of January 1, 1993, date of the division of Czechoslavakia.

          France Type Ratification
          Translation by the Permanent Bureau:
          France has declared that, in the absence of a declaration to the contrary, the Service Convention applies to the entire
          territory of the French Republic (see in this respect the Circular from the French Ministry of Justice dated 1 February
          2006, which is accessible at the following address: http://www.entraide-civile-internationale.justice.gouv.fr).




4 of 47                                                                                                                          2/25/2021, 10:47 PM
HCCH | Print                                                               https://www.hcch.net/en/instruments/conventions/status-table/print/?cid=17
                          Case 6:20-cv-00958-ADA Document 20-3 Filed 02/26/21 Page 6 of 6

          Consequently, besides Metropolitan France and the Overseas Departments (French Guyana, Guadeloupe, Reunion,
          Martinique), the Convention applies to all of the other French overseas territories.

          Saint Vincent and the Grenadines Type Succession
          By a Note received at the Ministry of Foreign Affairs of the Kingdom of the Netherlands on 6 January 2005, the
          Government of Saint Vincent and the Grenadines informed the Ministry of Foreign Affairs that it does consider itself
          bound by the Convention, which had been declared applicable to Saint Vincent by the Government of the United
          Kingdom of Great Britain and Northern Ireland on 20 May 1970. The date of entry into force is the date of
          independence of this State.

          Slovakia Type Succession
          On 15 March 1993, the Slovak Republic declared itself to be bound by the Convention - including reservations and
          declarations made by Czechoslovakia as well as objections by Czechoslovakia in respect of reservations made by other
          treaty parties - as of January 1, 1993, date of the division of Czechoslovakia.

          United States of America Type Ratification
          (Ratification for all the states of the United States, the District of Columbia, Guam, Puerto Rico and the Virgin Islands)



          Res/D/N
          Andorra Articles Declarations
          Declaration:

          09-04-2018
          (Translation)
          In accordance with the provisions of Article 21, the Principality of Andorra declares: (...)

          c) The Principality of Andorra declares that, in accordance with Article 8, it is opposed to the service of documents
          effected directly by the diplomatic or consular agents of the Contracting States on persons who are not nationals of
          those States.


          d) With regard to Article 15, paragraph 2, the Principality of Andorra declares that the judge may give judgment even if
          no certificate of service or delivery has been received, if all the provision of Article 15, paragraph 2, are fulfilled.


          e) With regard to Article 16, paragraph 3, the Principality of Andorra declares that an application for relief will no longer
          be entertained if it is filed after the expiration of more than 1 year following the date of the judgment.

          Argentina Articles Declarations Reservations
          (Click here for the Central Authority designated by Argentina and other practical information)

          Text of the declarations:


          1- To Article 5, third paragraph : "The ARGENTINE REPUBLIC shall not accept documents to be served or transmitted
          unless they are accompanied by a translation into the Spanish language."
          2- To Article 21, first paragraph, a): "The Argentine Government designates the Ministry of Foreign Affairs, International
          Trade and Worship as the Central Authority."
          3- To Article 21, second paragraph, a): "The ARGENTINE REPUBLIC opposes to the use of methods of transmission
          pursuant to Article 1O."




5 of 47                                                                                                                          2/25/2021, 10:47 PM
